Citation Nr: 0334258	
Decision Date: 12/09/03    Archive Date: 12/16/03

DOCKET NO.  02-17 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran had service with the Commonwealth Army of the 
Philippines (USAFFE).  The veteran had pre-war service from 
November 1941 to December 7, 1941, was beleaguered from 
December 8, 1941 to April 8, 1942, was a prisoner of war from 
April 9, 1942 to September 24, 1942, was in no casualty 
status from September 25, 1942 to August 15, 1945, was AWOL 
from August 16, 1945 to October 16, 1945, and had regular PA 
service from October 17, 1945 to March 15, 1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2000 rating decision of the 
Manila, Republic of the Philippines, Department of Veterans 
Affairs (VA) Regional Office (RO).  The RO denied service 
connection for the cause of the veteran's death.


REMAND

The veteran's death certificate noted that the veteran had 
gastrointestinal bleeding.  Accordingly, the case is hereby 
REMANDED for the following action:

1.  Request all medical records for the 
veteran pertaining to gastrointestinal 
bleeding or an ulcer from Veterans 
Memorial Hospital, Quezon City, 
Philippines.  

2.  Ask the claimant to provide 
additional names, addresses, and dates of 
treatment where the veteran had been 
treated for gastrointestinal bleeding or 
an ulcer, and request all medical records 
pertaining to those conditions from those 
sources.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




